DETAILED ACTION
“Flattening Device, Conveying Apparatus, and Processing System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a material guiding component” in clm. 1, 7, 8, 9, 16
“a material pressing component” in clm. 1, 6, 8, 10, 16-20
“an adjustment component” in clm. 1 and 6
“a moving component” in clm. 7, 16
“a material guiding device” in clm. 11-14
“a processing system” in clm. 15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for these limitations:
the “material guiding component” is an arc-shaped component with or 
the “material pressing component” is an arc-shaped component with or without a plurality of rotating components thereon (¶0007-0008)
the “adjustment component” does not appear to have clear corresponding structure within the specification as originally filed. 
the “moving component” is at least a slide rail connected to the machine framing (¶0046)
the “material guiding device” is at least a conveying channel (¶0051)
the “processing system” comprises the conveying apparatus (¶0068).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“material guiding portion” in clm. 2-5
“material pressing portion” in clm. 2-5
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the “adjustment component” in claims 1 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “adjustment component” is only defined as “includes a guiding member,” neither the adjustment component nor the guiding member are further defined in the Specification as originally filed, or shown in the figures. It is unclear what constitutes 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and 
	Claims 2-5 and 7-20 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pielsticker (GB-2062513-A; References is made to the copy provided with this Office Action).
Regarding Claim 1
Pielsticker discloses a flattening device for sheet material (Pg. 1, ln. 4-5), comprising:
a machine framing (12);
a material pressing component (13/16/18/19), disposed on the machine framing (12) and comprising a material pressing portion (13/16);
a material guiding component (15/17/25/26), disposed on the machine framing (12) and comprising a material guiding portion (15/17) corresponding to the material pressing portion (13/16), 
the material pressing portion (13/16) and the material guiding portion (15/17) being arranged to be able to abut against two sides of the sheet material respectively (as shown) and form a flattening channel (annotated) between the material guiding portion (15/17) and the material pressing portion (13/16); and

Regarding Claim 2
Pielsticker discloses the flattening device according to claim 1.
Pielsticker further teaches wherein the material guiding portion (15/17) and the material pressing portion (13/16) are formed into arc surfaces (surfaces of cylinders 13/16 and 15/17) with shapes adapted to each other (as shown, these cos work together to straighten a thin sheet of metal).
Regarding Claim 3
Pielsticker discloses the flattening device according to claim 2.
Pielsticker further teaches wherein two ends of the material guiding portion (annotated) in an extending direction of the flattening channel (annotated) are formed to have flat surfaces (as shown in annotated fig. 1).
Regarding Claim 4
Pielsticker discloses the flattening device according to claim 1.
Pielsticker further teaches wherein at least one of the material guiding portion (15/17) and the material pressing portion (13/16) comprises a plurality of rotating components (15, 17, 13, and 16) arranged in an extending direction of the flattening channel (annotated). 
Regarding Claim 5
Pielsticker discloses the flattening device according to claim 4.
Pielsticker further teaches wherein each of the plurality of rotating components (15, 17, 13, and 16) is formed in a cylindrical shape (as shown), and rotation axes of the plurality of rotating components are parallel to each other (Examiner notes that while the rotation axes lie on different planes, they all lie parallel to one another, as shown). 

    PNG
    media_image1.png
    829
    818
    media_image1.png
    Greyscale

	Regarding Claim 6
Pielsticker discloses the flattening device according to claim 1.
Pielsticker further teaches wherein the adjustment component (20/21/22/23) comprises a guiding member (21/22), and the material pressing component (13/16/18/19) is movably disposed on the machine framing (12) via the guiding member 
Regarding Claim 9
Pielsticker discloses the flattening device according to claim 1.
Pielsticker further teaches wherein the material guiding component (15/17/25/26) comprises a guiding end (annotated) extending toward an exit of the flattening channel (the guiding end extends towards the flattening channel through frame (5)), and the guiding end extends beyond an end of the material pressing component (13/16/18/19) located at the exit of the flattening channel (as shown).
Regarding Claim 10
Pielsticker discloses the flattening device according to claim 1.
Pielsticker further teaches wherein the flattening device comprises two material pressing components (13/18 & 16/19) vertically disposed on two sides of the material guiding component (15/25/17/26; Examiner notes that the two pressing components are disposed on opposite sides of guiding component part (15/25) at a different vertical distance from the guiding component (15/25/17/26)).
Regarding Claim 17
Pielsticker discloses the flattening device according to claim 2.
Pielsticker further teaches wherein the flattening device comprises two material pressing components (13/18 & 16/19) vertically disposed on two sides of the material guiding component (15/25/17/26; Examiner notes that the two pressing components are disposed on opposite sides of guiding component part (15/25) at a different vertical distance from the guiding component (15/25/17/26)).
Regarding Claim 18
Pielsticker discloses the flattening device according to claim 6.
Pielsticker further teaches wherein the flattening device comprises two material pressing components (13/18 & 16/19) vertically disposed on two sides of the material guiding component (15/25/17/26; Examiner notes that the two pressing components are disposed on opposite sides of guiding component part (15/25) at a different vertical distance from the guiding component (15/25/17/26)).
Regarding Claim 20
Pielsticker discloses the flattening device according to claim 9.
Pielsticker further teaches wherein the flattening device comprises two material pressing components (13/18 & 16/19) vertically disposed on two sides of the material guiding component (15/25/17/26; Examiner notes that the two pressing components are disposed on opposite sides of guiding component part (15/25) at a different vertical distance from the guiding component (15/25/17/26)).
Regarding Claim 11
Pielsticker discloses a conveying apparatus for conveying sheet material, comprising: the flattening device according to claim 1; and
a material guiding device (device enclosed by frame (5)), disposed downstream of the flattening device (device enclosed by frame (12)) so that the sheet material enters the material guiding device by means of the flattening channel of the flattening device (as shown; Pg. 2, ln. 31-39).
Regarding Claim 12
Pielsticker discloses the conveying apparatus according to claim 11.
Pielsticker further teaches wherein the machine framing (12) of the flattening device is integrally formed or detachably connected with the material guiding device (5; Pg. 1, ln. 124-125).
Regarding Claim 15
Pielsticker discloses a processing system (fig. 1) for processing sheet material, wherein the processing system comprises the conveying apparatus according to claim 11.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orii (JPS5976621A; hereafter “Orii;” reference is made to the attached machine translation).
Regarding Claim 1 (alternate rejection)
Orii discloses a flattening device (2) for sheet material, comprising:
a machine framing (3/11);
a material pressing component (5/6), disposed on the machine framing (3) and comprising a material pressing portion (5/6);
a material guiding component (20/17/18/19), disposed on the machine framing (3/11) and comprising a material guiding portion (17/18/19) corresponding to the material pressing portion (5/6), the material pressing portion (5/6) and the material guiding portion (17/18/19) being arranged to be able to abut against two sides of the sheet material (1) respectively and form a flattening channel between the material guiding portion (17/18/19) and the material pressing portion (5/6; as in fig. 1; Pg. 2, ln. 69-72); and
in this case, the guiding component is moved towards/away from the pressing component when fulcrum shafts (9/13) are moved, thereby driving swing lever (8), connecting lever (16) and work roll holder (20)), so as to adjust a distance between the material guiding portion (17/18/19) and the material pressing portion (5/6; Pg. 3, ln. 87-96).
Regarding Claim 7
Orii discloses the flattening device according to claim 1.
Orii further teaches that the device comprises a moving component (28/29) adapted to drive the material guiding component (20/17/18/19) to move so that the material guiding portion (17/18/19) and the material pressing portion (5/6) are transversally aligned (fig. 1) or staggered (fig. 2; Pg. 3, ln. 98-108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Orii (JPS5976621A) - as applied to claim 1, above - and in further view of Yang et al (CN-105436681-A; hereafter “Yang;” reference is made to the attached machine translation).
Regarding Claim 8
Orii discloses the flattening device according to claim 1.
Orii does not disclose wherein the material guiding component comprises a cutting end extending toward an entrance of the flattening channel, and the cutting end extends beyond an end of the material pressing component located at the entrance of the flattening channel.
Yang - also in the metal flattening and processing area - discloses an apparatus wherein a coiled metal sheet is flattened by press rollers (Pg. 3, ln. 19-32) and a cutting device, arranged at the entrance to the flattening channel, and comprising an upper cutting sheet and lower cutting blade, is configured to remove the excess, non-flattened metal in order to reduce the influence of such non-flattened material on the thin metal plate during further processing (Pg. 3, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device of Orii wherein the material guiding component comprises a cutting end extending toward an entrance of the flattening channel, and the cutting end extends beyond an end of the material pressing component located at the entrance of the flattening channel. One of ordinary skill in the art would have been motivated to make this addition in order to facilitate cutting off unflattened material and thereby simplifying further processing steps, as taught by Yang (Pg. 3, ¶3).
Regarding Claim 19
Orii in view of Yang discloses the flattening device according to claim 8.
Orii further teaches wherein the flattening device comprises two material pressing components (5/6 and 4) vertically disposed on two sides of the material guiding component (17/18/19/20; Examiner notes that the two pressing components are disposed on opposite sides of at least guiding component part (17) at a different vertical distance from the guiding component (17/18/19/20)).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pielsticker (GB-2062513-A1) - as applied to claim 12, above - in further view of Martinello et al (US-2019/0184439-A1; hereafter “Martinello”).
Regarding Claim 13
Pielsticker discloses the conveying apparatus according to claim 12.
Pielsticker does not teach that the apparatus further comprises a first guide rail, the material guiding device is movably disposed on the first guide rail, and is able to move in a first horizontal direction on the first guide rail so as to move the flattening device close to or away from the sheet material.
Martinello discloses a flattening device (fig. 1) similar to that of the instant invention where various components of the system are movable on guide rails (23 & 49) to facilitate maintenance/replacement of the straightening rollers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Pielsticker wherein the material guiding device is movably disposed on a first guide rail to move in a first horizontal direction (i. e. into/out of the page as in fig. 1). One of ordinary skill in the art would have been motivated to construct the guiding device in this manner in 
Regarding Claim 14
Pielsticker in view of Martinello discloses the conveying apparatus according to claim 13.
Martinello discloses a flattening device (fig. 1) similar to that of the instant invention where various components of the system are movable on guide rails (23 & 49) to facilitate maintenance/replacement of the straightening rollers. The guide rails (36 & 29) are perpendicular to each other (as in fig. 1) to facilitate movement of components in two horizontal directions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device of Pielsticker in view of Martinello to further comprise a second guide rail movably disposed on the first guide rail, and the material guiding device is movably connected to the second guide rail, and is able to move in a second horizontal direction on the second guide rail, wherein the first horizontal direction is perpendicular to the second horizontal direction. Utilizing guide rails to move components of a straightening device around and facilitate maintenance of the rollers is known in the art, as shown by Martinello. Such addition would be considered by one of ordinary skill in the art through the course of routine engineering experimentation and practice. 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 16 is dependent upon claim 6, which depends upon claim 1. Thus, the combination of features required by dependent claim 16 include:
an adjustment component, adapted to drive at least one of the material pressing component and the material guiding component to move, so as to adjust a distance between the material guiding portion and the material pressing portion (clm. 1)
the material pressing component is movably disposed on the machine framing via the guiding member so that the material pressing portion is able to vertically move close to or away from the material guiding portion (clm. 6)
a moving component adapted to drive the material guiding component to move so that the material guiding portion and the material pressing portion are transversally aligned or staggered (clm. 16)
This combination of features differs from the flattening devices of Pielsticker (GB-2062513-A), Orii (JPS5976621A), and all other flattening devices cited on the attached PTO-892 in that the material pressing component is configured to be driven toward/away from the material guiding component and the material guiding component is configured to be driven toward/away from the material pressing component. In all of the references identified, only one set of flattening rollers is configured to be driven .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show flattening devices with similar structure to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725